BURKE, J.
I dissent. The pseudo-nudist cult magazine, which is the subject of this action, flagrantly fails to pass any one of the tests adopted by the United States Supreme Court and more recently incorporated in the laws of this state by the Legislature.
Taken as a whole, the predominant appeal is to prurient interest which goes substantially beyond customary limits of candor and the magazine is utterly without redeeming social importance. According to small print at the bottom of the cover it purports to be “an educational, cultural, and scientific publication, for the advancement of nudism,” and briefly included among its pages of pictures is editorial material replete with pious platitudes about the beneficial aspects of sunbathing and the freedom and relaxation to be gained by families’ participation in outdoor games and activities.1 But *798the statement of such a purpose and the inclusion of such material belie its all too obvious purpose of appealing to prurient interest. The pages of this magazine contain no pictures of families engaging in outdoor games and activities. In fact, no children are portrayed, and the only suggestion of games is the inclusion of studio props which, like the text employed, are clearly designed as window dressing. The price of the magazine, $4.00, and the warning on its cover, “For Adults Only,” are also indicative of what is the real purpose and interest of its purveyors. Sensual detail in the pictures is emphasized to a degree beyond contemporary or customary limits of candor, and the prurient emphasis on genitalia (often purposely denuded of all natural cover) belies the purveyors’ purported interest in advancing the virtues of nudism.
Despite the ever-increasing evidence of declining moral standards, often expressed in terms of freedom from prudery, there are countless thousands of families in these United States striving to raise their children with a sense of morality and decency. The courts constitute the last bastion to which these families can look to save them from being engulfed by a flood of pornographic material. Conceivably, neither the Legislature nor the courts can reverse the unfortunate trend, but we can establish and apply rational limits. This our state Legislature has done in adopting the definition of obscenity as set forth in the recent United States Supreme Court decisions. If, as here, “redeeming social importance” can be ascribed to this obscene publication by the mere injection of scanty editorial material unrelated to the predominant purpose, then truly justice is blind.
I would reverse the judgment.
Appellant’s petition for a rehearing was denied December 20,1967. Burke, J., was of the opinion that the petition should be granted.

 To be more specific, the forniat of the magazine, which terms itself "Collectors Issue,” is this:
It contains 64 pages measuring 8% inches by 11 inches. On both front *798and back covers are photographs of nude adults with genitalia concealed white patches.
On the inside pages there is a total of 78 pictures, all of nude adults. In 74 of such pictures the genitalia are emphasized.
Such textual material as appears is arranged in columns, and each page of the magazine contains sufficient space for two full columns 9% inches long, plus wide side margins. Thus the 60 inside pages (omitting outside and inside of front and back cover pages) will accommodate 1,140 inches of text. The text which the magazine contains actually adds up to 85 inches, measuring generously. The other 1,055 inches of space are devoted to the 78 pictures described above.